This is a motion by defendant in error, John M. Hibbard, to affirm on certificate under the provisions of Articles 1839, Vernon's Texas Civil Statutes, and 1841, R.C.S.
The certificate of the Clerk of the District Court of Tarrant County, Texas, has been filed, by which it is shown:
1. That John M. Hibbard procured a judgment in the 48th District Court of said county against Texas State Life Insurance Company, of Dallas, Texas, on September 14, 1938, in the sum of $762.60, with six per cent interest per annum thereon after its date and for costs of suit.
2. That the defendant's motion for new trial was overruled on October 22, 1938, to which exception was taken and notice of appeal given.
3. That on December 9, 1938, defendant filed its application for writ of error to this court, and accompanied the application by a good and sufficient supersedeas writ of error bond. The bond is included in the certificate and shows to have been signed by defendant below (plaintiff in error here) as principal, and by Lawyers Lloyds of Texas, as surety.
4. That citation in error was served on plaintiff below (defendant in error here) on February 8, 1939.
No transcript of the proceedings in the trial court has been filed in this court, and none has been tendered for filing. No motion has been filed in this court to postpone the filing of said transcript, nor one showing good cause to have existed within the statutory period, why said transcript could not be so filed.
The motion is sustained and the judgment of the trial court is therefore in all things affirmed on the certificate of said clerk, as against plaintiff in error, and its surety on said bond, Lawyers Lloyds of Texas.
Affirmed on certificate.